Citation Nr: 0321683	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound (SFW) to the left elbow, 
status post humerus fracture, with ankylosis and degenerative 
joint disease, to include a separate rating for degenerative 
joint disease of the left elbow.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of SFW to the right and left neck, Muscle Group 
XXII, with retained shrapnel metal, to include a separate 
rating for degenerative joint disease of the cervical spine.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW to the posterior left scapula, scars, to 
include a separate rating for degenerative joint disease of 
the left shoulder.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW to the lower midline abdomen, Muscle Group 
XIX, and left flank, twelfth rib, to include a separate 
rating for multilevel degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to November 1944.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the current ratings for the veteran's 
service-connected left elbow, neck, and left shoulder 
disabilities.  Although the February 1998 rating decision 
increased the rating for the service-connected abdomen and 
left flank disability from a noncompensable rating to 10 
percent from July 21, 1997, the claim for a rating in excess 
of 10 percent remains before the Board because the veteran 
was presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2002, the Board remanded the case to schedule a 
personal hearing for the veteran, and in July 2002, the 
veteran withdrew his previous request for a hearing.  In May 
2003, the Board granted the veteran's motion to advance on 
the docket.  

The May 2003 and August 2003 statements from the veteran's 
representative raised claims of entitlement to service 
connection for a left wrist disability as secondary to the 
service-connected left elbow disability and of entitlement to 
a total rating based upon individual unemployability.  These 
matters are referred to the RO for appropriate action.  Bruce 
v. West, 11 Vet. App. 405, 408 (1998).  


REMAND

In November 2002, under newly amended VA regulations, the 
Board undertook additional development on the veteran's 
increased ratings claims.   See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2); VAOPGCPREC 1-2003.  
During the Board's development, the Board issued notice 
letters to the veteran in April 2003 and June 2003 and 
obtained a new VA examination and medical opinion for the 
veteran in February 2003.  The veteran and his representative 
also filed additional lay statements in April 2003, May 2003, 
and July 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C.A. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claims.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Taking care to use the veteran's correct 
address of record from the July 1997 
power of attorney and July 2003 
representative's statement, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




